Citation Nr: 0513539	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of left 
varicocele ligation with pain, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from April 1961 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The veteran's claim was previously before the Board, and in 
January and November 2003 remands it was returned to the RO 
for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.


FINDING OF FACT

Residuals of the veteran's left varicocele ligation are not 
shown to be manifested by symptoms analogous to varicose 
veins with persistent edema with or without beginning stasis 
pigmentation or eczema; or analogous to complete atrophy of 
both testis.  Nor is the service-connected disability 
productive of urinary dysfunction including infection.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of a left varicocele ligation with pain have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Codes 7199-7120 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in June 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 2002 statement of the case and 
supplemental statements of the case issued in August 2002 and 
January 2005, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In an April 2001 letter, prior to the initial adjudication of 
the veteran's service connection claim, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  The 
claim of entitlement to an increased rating for residuals of 
left varicocele ligation with pain is a "downstream" issue 
from the grant of service connection.  Grantham v. Brown, 114 
F .3d 1156 (1997).  VA's General Counsel has held that no 
VCAA notice is required for such downstream issues, and that 
a Court decision suggesting otherwise is not binding 
precedent.  VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. 
Principi, 17 Vet. App. 370 (2002).  Despite VA General 
Counsel's opinion, the veteran received subsequent notice of 
the VCAA in January 2002 and March 2004.  He was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran has 
essentially been informed that he could either submit or ask 
VA to obtain any evidence that he wanted considered in 
connection with his claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (indicating that the "fourth element" 
of the notice requirement as set forth in 38 C.F.R. § 
3.159(b)(1) required VA to request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient treatment 
records.  In addition, the veteran was provided with VA 
examinations in April 2001, April 2002, and July 2004.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the March 2002 personal hearing; lay 
statements; service medical records; private treatment 
reports; and VA outpatient treatment and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The veteran is currently assigned a 10 percent disability 
rating for residuals of a left varicocele ligation with pain 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7120.  He contends that his left varicocele disability 
is more disabling than currently evaluated and he has 
appealed for an increased rating.

The veteran's service-connected left varicocele is an 
unlisted condition, currently rated by analogy under the 
diagnostic code for varicose veins (DC 7120).  When choosing 
which diagnostic code to apply to an unlisted condition, 
codes for similar disorders or that provide general 
descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. § 4.20 (2004).  In deciding which 
diagnostic code is "closely related" to the unlisted 
condition, the following three factors may be taken into 
consideration: (1) whether the functions affected by the 
condition are analogous; (2) whether the anatomical location 
of the condition is analogous; and (3) whether the 
symptomatology of the condition is analogous.  Lendenmann v. 
Principi, 3 Vet. App. 345, 350-51 (1992).

Under Diagnostic Code 7120, the schedular criteria provide a 
10 percent disability rating for varicose veins when there is 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 20 
percent evaluation is warranted when there is persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  A 40 
percent rating is provided for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is provided for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  Finally a 100 percent 
disability rating is warranted when massive board-like edema 
with constant pain at rest is attributed to the effects of 
varicose veins.  See 38 C.F.R. § 4.104 (2004). 

At this point, the Board observes that the rating criteria 
for the diagnostic code employed by the RO and which evaluate 
varicose veins of the lower extremities does not even 
remotely approximate the location, functions, or 
symptomatology of a varicocele.  Thus, although the Board 
will include some discussion below of DC 7102, the Board 
finds that perhaps the closest analogy would be to rate the 
varicocele equivalent to a painful scar, at least in terms of 
symptoms, or as analogous to chronic epididymo-orchitis 
despite the fact that the most recent VA examiner clearly 
indicated that the veteran's nonservice-connected chronic 
epididymitis was in no way medically related to the service-
connected varicocele.  As to the pertinent diagnostic code 
for scars, the Board notes that while on remand, the RO, in a 
January 2005 rating decision granted service connection for 
scar, residual of varicocele ligation and assigned a separate 
10 percent evaluation, the maximum schedular evaluation for a 
painful or tender superficial scar.  See 38 C.F.R. § 4.118, 
DC 7804 (2004).  Therefore, as that issue is not under 
consideration, no further discussion by the Board is 
warranted.  

As to other diagnostic codes which could potentially be 
applicable and provide a basis for a higher rating, the Board 
notes that chronic epididymo-orchitis, absent tubular 
infections, is rated on the basis of urinary tract 
infections. 38 C.F.R. § 4.115b, DC 7525.  Injuries to the 
prostate gland, infections, hypertrophy, post-operative 
residuals are rated on the basis of voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, DC 7527.

Urinary tract infections (38 C.F.R. § 4.115a) requiring long- 
term drug therapy, one to two hospitalizations per year 
and/or requiring intermittent intensive management warrant a 
10 percent rating.  Urinary tract infections where the 
evidence shows recurrent symptomatic infection requiring 
drainage and frequent hospitalization (greater than two times 
per year) and/or requiring continuous intensive management 
warrant a 30 percent rating. 

Voiding dysfunction (38 C.F.R. § 4.115a) manifested by 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent disability rating.  Such disability requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day warrants a 40 percent disability rating.  A 20 
percent rating is assigned for disability requiring the 
wearing of absorbent materials which must be changed less 
than two times a day.

Urinary frequency with a daytime voiding interval between two 
and three hours, or; awakening to void two times per night, 
warrants a 10 percent rating, with a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night, warrants a 20 percent rating, and with 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating. 

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a noncompensable evaluation.  Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of: 
post void residuals greater than 150 cc; uroflowmetry, with a 
marked diminished peak flow rate (less than 10 cc/sec); 
recurrent urinary tract infections secondary to obstruction; 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating and urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating. 

Further, another diagnostic code that may be applicable in 
the present case includes 38 C.F.R. § 4.115b, Diagnostic Code 
7523 which provides for a 20 percent disability rating where 
there is complete atrophy of both testes.  

The veteran's service medical records show that in August 
1963, he complained of pain and discomfort in the left upper 
scrotal region while running, during intercourse, with 
prolonged standing, marching, and lifting heavy objects.  It 
was noted that he had a large varicocele on the left.  No 
hernia was detected and the left testis and prostate were 
essentially normal.  In October 1963, the veteran underwent 
high ligation of the left spermatic vein.  Postoperative 
course was uncomplicated.  In November 1963, it was noted 
that his wound was well-healed and he was discharged to light 
duty for 3 weeks.  A July 1964 reenlistment examination 
showed that the veteran's genitourinary system was 
"normal." 

Treatment records from Mountain Comprehensive Health 
Corporation dated in June 1999 noted that the veteran had 
erectile dysfunction.  In August 1999 he complained of 
frequency, but denied hesitancy, nocturia, hematuria, or 
dysuria.  In April and May 2000, he reported pain in his 
testicles that was more prominent in the left.  An ultrasound 
was negative.  In March 2001, the veteran's prostate was 
noted as being 3+ and symmetrical.  

At his April 2001 VA examination, the veteran complained of 
pain in the left side of his scrotum.  He denied having any 
urinary tract infections, kidney stones, history of acute 
nephritis, or history of hospitalization for urinary tract 
problems.  He described the pain as dull and aching that did 
not have any characteristic or rhythm.  He indicated that it 
occurred both at rest and during activity.  He also reported 
having some impotency.  On examination, the veteran's testes 
were within normal limits and without evidence of enlargement 
or edema.  The scrotum revealed very mild varicose veins 
palpable at the upper pole of the left testicle, but there 
was no evidence of torsion, pain, tenderness, or 
discoloration.  Digital examination showed no palpable 
inguinal hernias bilaterally.  Ultimately, the veteran was 
diagnosed with a history of varicocele, status postoperative 
varicocele ligation on the left side in October 1963, without 
any significant sequelae, except for subjective pain in the 
left scrotum.  

At his March 2002 personal hearing, the veteran testified 
that he had an aching pain in his scrotum and the lower part 
of his body since his in-service left varicocele ligation.  
He described the pain as constant and being a 4 or 5 on a 
scale of 10.  He indicated that during a flare-up, the pain 
increased to a level of 6 or 7.  

At his April 2002 VA examination, the veteran again reported 
pain in his scrotum.  On examination, there was no evidence 
of external apparent varicose veins and the testicles were 
within normal limits.  Palpation of the testicles did show 
subjective pain and tenderness, though palpation of the 
spermatic cords did not reveal and nodes or masses.  The 
veteran again denied any history of urinary tract infections, 
kidney stones, or acute nephritis.  He was ultimately 
diagnosed with history of left-sided varicocele and status 
post varicocele ligation on the left scrotum.  The examiner 
indicated that there was no evidence of significant sequelae 
and repeat ultrasound and examination was unremarkable.  The 
veteran's only complaint was intermittent pain in the scrotum 
without any apparent etiology.  

During VA treatment in June 2002, the veteran underwent a 
scrotal ultrasound that revealed a normal appearing 
epididymides, normal testicles, and left varicocele.  In July 
2002, he underwent a left epididymectomy.  Preoperative 
diagnosis was chronic and recurrent epididymitis on the left 
side with erectile dysfunction.  It was noted that the 
veteran had complained of recurrent pain in the left side of 
the testicle.  Following the procedure, it was noted that he 
was mildly sore in the scrotum.  In November 2002, the 
veteran underwent circumcision and implantation of a penile 
prosthesis.  

At his July 2004 VA examination, the veteran reported pain in 
his groin since active service and erectile dysfunction since 
1999.  He further reported having nocturia as he rises 1 to 2 
times each night and voids 4 to 6 times during the day.  He 
denied frank incontinence, urinary tract infections, renal 
colic or bladder stones, and acute nephritis.  He further 
denied that his groin pain had any effect on his occupation 
or daily activities.  On examination, the veteran's left 
testicle was slightly tender.  No atrophy was observed.  

Following an examination, the examiner opined that the 
veteran's erectile dysfunction came as a possible side effect 
of tobacco use.  With respect to residuals of genitourinary 
disease, the veteran was as likely as not to have an 
ilioinguinal nerve partial entrapment secondary to the 
inguinal approach to his varicocele ligation.  With respect 
to residuals of varicocele, the examiner concluded that it 
was as likely as not that the veteran did have some 
varicocele present, but not to a significant degree.  He also 
maintained that the veteran's left varicocele and chronic 
epididymitis were unrelated.  He indicated that the two 
processes were separate and individual, and that chronic 
epididymitis was not as likely as not caused by the 
varicocele.  The examiner also stated that the veteran showed 
evidence of stasis dermatitis of his lower legs but that 
varicose veins and in-service varicocele were separate 
processes and that the current edema of the legs was not 
likely caused by the varicocele.  Finally, the examiner 
asserted that the veteran's left varicocele residuals were 
not the cause of urine leakage, frequency, obstructive 
voiding, renal dysfunction, hypertension, albuminuria, 
hyaline casts, granular casts, or transient edema.  He stated 
that the varicocele was unrelated to the disease processes 
that have developed as a process of aging.  

Applying the relevant rating criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a rating in excess of 10 percent for residuals of 
a left varicocele ligation with pain.  The Board recognizes 
that the veteran is currently assigned a 10 percent 
disability rating by analogy to the provisions of DC 7120 for 
varicose veins.  A 20 percent rating is provided for varicose 
veins with persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  However, there is no evidence of 
record indicating that residuals of the veteran's in-service 
varicocele ligation are manifested by persistent edema, or 
skin changes.  Further, the July 2004 examiner clearly stated 
that the evidence of stasis dermatitis of the lower 
extremities seen on examination, and varicose veins, were a 
separate process from his in-service varicocele and therefore 
not likely caused by the varicocele.  As such, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
7120.

Further, the medical evidence of record does not reflect a 
history of urinary tract infections, much less a current 
urinary tract infection.  Thus, increased compensation under 
DC 7525 is precluded.  

The Board has also considered other potentially applicable 
codes, to include DC 7527 on the basis of voiding 
dysfunction.  The most recent VA examination, however, 
clearly indicated that there was no urinary incontinence, 
much less such incontinence as to require the use of 
absorbent materials.  Finally, while the record does note 
nighttime urination, this most recently was said to be 
limited to two occasions per night.  Such symptomatology 
would be adequately reflected by the 10 percent rating 
currently assigned, as a 20 percent rating for urinary 
frequency would require three to four nightly voiding 
episodes under 38 C.F.R. § 4.115a.  Moreover, the July 2004 
VA examiner clearly stated that any urinary dysfunction was 
not related to the veteran's service-connected disability at 
issue.  The Board further finds that a rating in excess of 10 
percent is not warranted under Diagnostic Code 7523 as the 
evidence has shown that there is no atrophy of the testis.  

Finally, the Board observes that the July 2004 VA examiner 
concluded that other than a tender superficial surgical scar, 
the residual of the veteran's status postoperative varicocele 
ligation residual was pain from a partial or incomplete 
ilioinguinal nerve entrapment.  The Board notes that DC 8530 
provides a 10 percent disability rating for severe to 
complete paralysis of the ilioinguinal nerve.  38 C.F.R. § 
124a, DC 8530 (2004).  However, the 10 percent rating is the 
maximum schedular evaluation available under that diagnostic 
code.  Thus, a rating in excess of 10 percent is not 
warranted under DC 8530 as the current rating assigned 
appears to be based on pain associated with the service-
connected disability.  See 38 C.F.R. § 4.14 (2004).  

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against a rating in excess 
of 10 percent for residuals of a left varicocele ligation 
with pain.  The claim is therefore denied.


ORDER

A rating in excess of 10 percent for residuals of a left 
varicocele ligation with pain is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


